DETAILED ACTION
An amendment was received and entered on 3/15/2021.
Claim 10 was added.
Claims 1-10 are pending.
Claims 6, 8, and 9 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (claim 6) or invention (claims 8 and 9), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2020.
Claims 1-5, 7, and 10 are under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The clarity of the claims could be improved if claim 1 was amended to recite “[a]n oligonucleotide consisting of 17 nucleotides, wherein the nucleobase sequence of the oligonucleotide is that of SEQ ID NO: 107”, instead of “[a]n oligonucleotide consisting of SEQ ID NO: 107”.  The Sequence Listing depicts SEQ ID NO: 107 as a DNA oligonucleotide, but mentions no modifications. As such, claim 1 could be considered confusing inasmuch as the recited oligonucleotide requires an LNA residue but must consist of SEQ ID NO: 107, which depicts no modifications. Compare to claim 10, which 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the clause “oligonucleotide consisting of SEQ ID NO: 107 hybridizing with the PD-LI nucleic acid coding sequence of SEQ ID NO. 115”. It is unclear if Applicant intends to claim simply an oligonucleotide consisting of SEQ ID NO: 107, or if Applicant intends to claim a structure consisting of SEQ ID NO: 107 hybridized to SEQ ID NO: 115. Therefore the claim is ambiguous.  Claims 2-5, 7, and 10 are included because they depend from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 1 and requires that the oligonucleotide of claim 1 must comprise one or more modified nucleotides selected from a group that includes “an LNA”.  However, claim 1 already requires that the oligonucleotide must comprise an LNA modification.  Therefore claim 3 fails to necessarily further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7, and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle (US 20180371465, claiming priority to US 62/264975, filed 12/9/2015).
Hinkle disclosed a 20mer antisense oligonucleotide (SEQ ID NO: 249) that comprised a functional equivalent of instant SEQ ID NO: 107.  Positions 1-17 of Hinkle SEQ ID NO: 249 were identical to instant SEQ ID NO: 107 except for position 5 which contains a U residue instead of a T residue, and positions 13 and 15 that comprise 5-methylcytosines instead of unmodified cytosine. See alignment below.
Instant SEQ ID NO: 107    1 GGACTAGATTGACTCAG 17
                            ||||:|||||||:|:||
Hinkle SEQ ID NO: 249     1 GGACUAGATTGACTCAGUGC 20

This oligonucleotide is disclosed as Oligo A-143087 at Table 3 on page 66 of the ‘465 document and at page 123 (fifth row) of the ‘975 priority document. Each document discloses a modified form of the oligomer (a 5-10-5 gapmer with 2’-O-methyl modified wings, a deoxynucleotide gap, and uniform phosphorothioate modification, see Table 2 in each document for definitions of upper and lower case designations in Table 3). The oligomer can be formulated in a pharmaceutical composition (see claim 48 of either document).  
	The oligomer of Hinkle differs from an oligomer consisting of instant SEQ ID NO: 107 in that it comprises a uracil rather than a thymidine residue at position 5, it comprises 5-methylcytosines rather than cytosines, it lacks any LNA residue, and it comprises three extra nucleotides at the 3’-end.  However, those of ordinary skill in the art at the time of the invention appreciated that thymine and uracil had the same hydrogen bonding characteristics in the context of an antisense oligonucleotide in that are both complementary to adenine in the target.  Likewise, cytosine and 5-
Hinkle also taught that gapmer wing segments could comprise LNA residues as an alternative to 2’-O-methyl groups.  See the ‘465 document at paragraphs 170-183, and the ‘975 document at page 32, line 27 to page 33, line 34, which passages indicate that the 5’ and 3’ wing segments may comprise LNA or 2’-OMe residues.  Therefore it would have been obvious to have modified Oligo A-143087 by substituting LNA wings for 2’-OMe wings, absent evidence of secondary considerations commensurate in scope with the claims.
With regard to the difference in length between Hinkle SEQ ID NO: 249 and instant SEQ ID NO: 107,  Hinkle indicated that the oligomers of the invention may include “one of the sequences of Table 3 minus only a few nucleotides on one or both ends”.  Hinkle envisioned antisense polynucleotide agents having a sequence of at least 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, or 20 contiguous nucleotides derived from one of the sequences of Table 3. See paragraph 118. Accordingly, it would have been obvious to have arrived at a 17mer derived from Hinkle SEQ ID NO: 249 (Oligo A-143087 of Table 3), absent evidence of secondary considerations commensurate in scope with the claims, and there are only three possible species of 
New claim 10 requires a specific LNA modification pattern and uniform phosphorothioate internucleoside linkages. As discussed above, Hinkle SEQ ID NO: 249 was uniformly phosphorothioate modified. With regard to the pattern of LNA residues, Hinkle taught that the oligomers could be LNA gapmers (see above).  Hinkle also taught that the gapmer wing segments could vary in length independently from 1 to 6 nucleotides, including a 3-11-3 pattern (paragraphs 26, 27, and 163). Accordingly, it would have been obvious to have arrive at the instantly claimed modification pattern, and the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
Applicant addresses the obviousness rejection at pages 65 and 7 of the response. Applicant asserts that “the amendment of one nucleotide” can change the posttranscriptional inhibition characteristics of an antisense oligonucleotide significantly, but provides no supporting evidence for this assertion. That is, Applicant points to no example where the alteration of a single nucleotide in an antisense oligomer substantially changed the inhibitory characteristics of the oligonucleotide. Applicant asserts that an oligomer consisting of SEQ ID NO. 107 inhibited PD-L1 expression by more than 90% in comparison to untreated controls in HDLM-2 cells- referring to Table 6, Fig. 1, and specification page 26.  As discussed at pages 7-8 of the action of th the concentration used by Applicant (10 nM vs 10 micromolar, see Hinkle at paragraph 504, and Table 4 at page 71, right column, fourth line, and the instant specification at page 22, lines 10 and 11).  MPEP 716.02(b) sets forth the burden Applicant bears in establishing that alleged unexpected results are sufficient to overcome a prima facie case of obviousness, and makes clear that the differences in results must be unexpected, unobvious, and of both statistical and practical significance. In this case it is unclear that there is any difference in the activities of instant SEQ ID NOS: 107 and/or 108 and Hinkle SEQ ID NO: 249 because they were tested under different conditions (different cell lines, oligonucleotide concentrations, and target mRNAs). Moreover, Applicant has presented no evidence to indicate that one of skill would have expected any substantial decrease in the performance of SEQ ID NO: 249 of Hinkle as a result of deletion of three nucleotides and substitution of T for U and C for 5MC. On the other hand, Hinkle shows that SEQ ID NO: 249 provides substantial inhibition at a concentration of only 1/1000th of that used in Applicant’s example. change in the length in difference in performance.  On balance, Applicant has failed to satisfy prima facie case of obviousness through reliance on unexpected results because the results relied upon do not appear to be surprising.  Also it is unclear if the results are commensurate in scope with the claims as required by MPEP 716.02(d) because the nature of the oligonucleotide used in the experiment (modified or unmodified) is unknown. Therefore the rejection is maintained.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635